Citation Nr: 0431943	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-18 384	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for a skin disability with 
hair loss of the lower body.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDING OF FACT

Current skin disability with hair loss of the lower body is 
not shown.  


CONCLUSION OF LAW

The veteran does not have a skin disability with hair loss of 
the lower body that is the result of disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.316 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  Generally, 
service connection requires (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); accord 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2003) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Service connection may also be established on the basis of 
38 C.F.R. §3.303(b) if a condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates a present disability to symptomatology 
that has continued since service or the applicable 
presumptive period.  Savage v. Gober, 10 Vet. App. 488 
(1997).

In addition, certain specific provisions apply to a veteran 
claiming entitlement to service connection for chronic 
effects of exposure to mustard gas.  The provisions of 38 
C.F.R. § 3.316 provide that exposure to the specified 
vesicant agents during active military service under the 
circumstances described below together with the subsequent 
development of any of the indicated conditions is sufficient 
to establish service connection for that condition.  (1) 
Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) Full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease; or (3) Full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316(a) (2004).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).

The veteran submitted his claim for disability compensation 
benefits in March 2001.  The veteran asserts that he suffered 
burns to his legs during service that were caused by mustard 
gas.  The veteran said he was assigned to a unit in 1943 
where his duties involved overseeing the storage of mustard 
gas.  He said there was an incident where he, and other 
soldiers, responded to a leak.  He said that they stayed too 
long and one soldier died.  The veteran said that, despite 
wearing protective gear, he suffered injuries to his skin 
that resulted in the loss of lower body hair.  He said that 
his skin is now very soft and has a different appearance.  
The veteran said he was asked about it at the time of his 
discharge but that he wanted out of the service and said that 
it was not a problem.

The veteran did not list any post-service treatment on his VA 
claim for benefits.

The RO wrote to the veteran in May 2001 and informed him of 
the evidence/information that he needed to submit to 
substantiate his claim.  The veteran was to provide specific 
information regarding the details of his exposure to mustard 
gas.  He was also requested to identify any sources of 
treatment where records could be obtained in support of his 
claim.  He was asked to submit evidence of current 
disability.

The veteran's service medical records were believed to have 
been destroyed by fire at the National Personnel Records 
Center (NPRC).  However, his induction and separation 
physical examinations are of record.  The veteran's October 
1945 separation examination noted that his skin was 
"normal."  There were no abnormalities noted on the 
examination for any of the noted categories.  

The veteran applied for VA outpatient dental treatment in 
September 1946.  He was afforded VA dental care from October 
1946 to May 1957.  There is no indication in the claims file 
that the veteran sought VA treatment for complaints regarding 
his claimed skin condition.

The veteran submitted a statement in October 2002 wherein he 
provided details of the situation that resulted in his 
exposure to mustard gas.  He described how he entered a 
storage cave in a rubberized suit to tighten a gas canister.  
After leaving the cave, he said that he noticed that his legs 
were burning and that the skin had turned red with burn-type 
marks.  He said that he was treated at a dispensary.  He also 
noted the names of several soldiers with whom he served and 
who were exposed to mustard gas and did not return to the 
unit.  The veteran said that he intended to make a claim for 
chemical exposure and damage to his eardrums at the time of 
his discharge but was told that it could take several months.  
He chose to get out of the service.

The veteran also submitted a statement from an individual who 
he identified as his sergeant at the mustard gas storage 
site.  The sergeant confirmed the veteran's assignment to the 
unit.  He said that the veteran's duties involved entering 
caves and buildings to tighten canisters that became loose.  
The veteran was also tasked with cutting up canisters that 
had leaked gas.  He did not confirm any injuries to the 
veteran as a result of exposure to mustard gas.  

The veteran submitted his substantive appeal in June 2003.  
He repeated his assertions of exposure to mustard gas as a 
result of his duties in service.  He explained that his 
protective suit came loose when he helped another soldier to 
safety.

The veteran has not submitted any competent evidence to show 
that he suffers from a current skin disability.  He has 
submitted several statements detailing his exposure, and a 
statement from his sergeant that confirmed that the veteran's 
duties involved working with mustard gas containers.  The 
veteran has also said that he suffered burns in service that 
resulted in the loss of hair on his lower body.  He said that 
he chose not to file a claim with the military because he 
wanted to get out of the service.

The veteran's separation physical examination records no 
evidence of any type of abnormality of the skin.  There is no 
mention of any type of hair loss as a result of burns from 
exposure to mustard gas.  Whether the veteran chose to submit 
a claim with the military or not there is no reason to doubt 
the findings of the physical examination report from October 
1945.

In addition, the veteran submitted a claim for outpatient 
dental treatment in September 1946.  He was afforded such 
treatment from October 1946 to May 1957.  There is no 
evidence that he sought VA medical treatment for any 
residuals associated with his exposure to mustard gas in 
service.

The RO wrote to the veteran and asked that he provide 
evidence of a current disability.  The veteran did not submit 
any evidence and did not identify any evidence that would 
show that he has a current disability associated with his 
exposure to mustard gas.

The veteran has submitted competent evidence that he worked 
with mustard gas in service.  It may be that he suffered 
burns at the time as he had described.  However, his 
discharge physical examination did not report any chronic 
residuals.  There is no evidence of record of a current 
disability some 60 years after service.  Therefore, the Board 
concludes that, without any current clinical evidence 
confirming the presence of a current disability, service 
connection must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992) (current disability is a prerequisite to an 
award of service connection).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a skin condition with hair loss of the 
lower body.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004).  

The Board notes that 38 C.F.R. § 3.102 was amended in August 
2001, effective as of November 9, 2000.  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  However, the change to 38 C.F.R. 
§ 3.102 eliminated the reference to submitting evidence to 
establish a well-grounded claim and did not amend the 
provision as it pertains to the weighing of evidence and 
applying reasonable doubt.  Accordingly, the amendment is not 
for application in this case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA) and VA's implementing regulations.

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete an application for benefits.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(a)(3) 
(2004).  There is no outstanding information or evidence 
needed to complete an application for benefits in this case.  
The veteran has provided sufficient information to identify 
himself, the issue involved and the basis for his claim.

Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information and evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

The veteran is claiming entitlement to service connection for 
a skin condition as a result of exposure to mustard gas in 
service.  

The RO wrote to the veteran in May 2001.  The veteran was 
informed of the VCAA and VA's obligations and duties under 
the VCAA to provide the proper notice and assistance required 
under the law.  The veteran was advised to submit evidence on 
his behalf or to identify evidence he wanted VA assistance in 
obtaining.  He was asked to provide information regarding his 
exposure to mustard gas in service and with respect to his 
experiencing current disability.

The veteran responded to the RO's letter and provided 
additional information regarding his exposure to mustard gas.  
He did not identify any source of records to show treatment 
for his claimed condition.  He did not submit any such 
evidence.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to show that he had a condition in service, 
that he has a current condition, and that there is medical 
evidence showing a connection between his claimed condition 
and the condition shown in service.  The veteran was kept 
informed of the evidence developed by VA.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
newly promulgated 38 C.F.R. § 3.159(b).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159 (c)-(e) (2004).  This section of the 
VCAA and the regulation set forth several duties for the 
Secretary in those cases where there is outstanding evidence 
to be obtained and reviewed in association with a claim for 
benefits.

In this case, the veteran identified no medical records and 
he submitted no medical evidence.  The veteran's military 
separation physical examination was of record and not 
destroyed in the fire at the NPRC.  The veteran was aware of 
the loss of his service medical records.  He submitted a lay 
statement from his sergeant in support of his claim.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claim.  The Board is not 
aware of any outstanding evidence and the veteran has not 
alleged that there is outstanding evidence.  

The Board has considered whether a VA examination was 
required in this case under the duty-to-assist provisions of 
the VCAA codified at 38 U.S.C.A. § 5103A(d) and by regulation 
found at 38 C.F.R. § 3.159(c)(4).  See Charles v. Principi, 
16 Vet. App. 370, 375 (2002).  The evidence of record is such 
that the duty to obtain a medical examination is not 
triggered in this case.  The veteran alleges that he suffered 
burn injuries to his lower body as a result of exposure to 
mustard gas in service.  His October 1945 separation physical 
examination is negative for any type of skin abnormalities.  
Moreover, the veteran has not presented any competent 
objective evidence that he has any current disability.

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider whether or not an examination is necessary include 
whether there is evidence of a current disability, and 
whether there is evidence that the disability may be 
associated with the veteran's military service but there is 
not sufficient medical evidence to make a decision on the 
claim.  There is no objective evidence of a current 
disability at this time.  Indeed, the October 1945 
examination is evidence that the veteran experienced no 
residual disability from any exposure to mustard gas he may 
have sustained in service.  Nothing refutes this evidence 
except the veteran's own uncorroborated allegation.  Thus, 
there is no requirement to obtain a VA medical examination in 
this case.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (a veteran is required to show some causal connection 
between his disability and his military service).  The Board 
finds that VA has complied, to the extent required, with the 
duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).


ORDER

Entitlement to service connection for a skin disability with 
hair loss of the lower body is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



